Plaintiff in error, Wesley Vaughn, was found guilty of the crime of pointing a pistol at another, and by the verdict of the jury his punishment was fixed at confinement in the county jail for a term of 12 months and to pay a fine of $500. From a judgment in accordance with the verdict he appealed to this court. The plaintiff in error, for himself and by his attorneys of record, has filed a motion abandoning the appeal and asking that the appeal be dismissed. An examination of the record disclosed that there is no merit in the appeal, and that the motion should be sustained and the appeal dismissed. It is therefore so ordered. Mandate forthwith.